DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 13 and 15 recite the limitation “a control command is passed directly from the surgical hub to the surgical instrument” in lines 3-4 of each claim. It appears as though a control command or a signal is being directly claimed. It is unclear what control command is being passed and how it is being passed. Clarification and appropriate correction is required. 
Claims 2-12, 14 and 16-20 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US Pub. No. 2010/0036373).
Regarding Claim 1, Ward teaches a surgical system 300 (Fig. 3), comprising:
a surgical hub (control component 204);
a Surgical instrument 104 comprising an end effector (“Electrosurgical instrument 104 has one or more active electrodes for treating tissue of patient” [0025] and [0015]), wherein a control command is passed directly from the surgical hub to the surgical instrument ([0027]);
a generator 202 configured to energize the end effector (“Electrosurgical generator 202 includes a control component 204, a high voltage DC power supply 206 ("HVPS"), an RF output stage 208, and a sensor component 210. HVPS 206 provides high voltage DC power to RF output stage 208, which then converts high voltage DC power into electrosurgical energy and delivers the electrosurgical energy to electrosurgical instrument 104”, [0027] and [0014]); and
a smoke evacuation system 302 configured to remove smoke from a surgical site ([0034]-[0036]); 
wherein, the electrosurgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator  and the smoke evacuation system in a daisy-chain manner (“a method of treating tissue is disclosed includes the steps of: providing an electrosurgical generator configured to generate electrosurgical energy; and providing an electrosurgical instrument operatively coupled to the electrosurgical generator for receiving the electrosurgical energy therefrom -through a command from the control component-. The method also includes the steps of: generating the electrosurgical energy; and monitoring the electrosurgical instrument for at least one of aerosol and smoke generated during application of the electrosurgical energy. The method also includes the steps of generating data in response to the sensed aerosol and/or smoke and communicating the data of the monitored aerosol and/or the smoke to the electrosurgical generator. The method also includes the step of adjusting the electrosurgical energy as a function of the data.” In [0014]; therefore, examiner takes the position that the electrosurgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator and the smoke evacuation system (through the sensors) in a daisy-chain manner (in sequence).
Regarding Claim 2, Ward teaches wherein the surgical instrument is configured to modify the control command with a parameter detected by the surgical instrument ([0029]-[0037]).
Regarding Claim 3, Ward teaches wherein the surgical instrument is configured to pass the modified control command to the generator (feedback control loop as explained in [0028]-[0043], especially [0033]-[0036], also see the block diagram of Fig. 5).
Regarding Claim 4, Ward teaches wherein an operating parameter of the generator is controlled by the modified control command (feedback control loop as explained in [0028]-[0043], especially [0031]-[0036], also see the block diagram of Fig. 5).
Regarding Claim 5, Ward teaches wherein the generator is configured to alter the modified control command with a second parameter detected by the generator ([0042]).
Regarding Claim 6, Ward teaches wherein the surgical instrument is configured to pass the modified control command to the surgical hub, and wherein the surgical hub is configured to pass the modified control command to the generator (feedback control loop as explained in [0028]-[0043], especially [0033]-[0036] and [0042]-[0043], also see the block diagram of Fig. 5).
Regarding Claim 7, Ward teaches wherein the surgical instrument detects a first parameter of the surgical instrument, wherein the surgical instrument is configured to communicate the detected first parameter to the generator, and wherein generator is configured to modify the control command with the first parameter (feedback control loop as explained in [0028]-[0043], especially [0031]-[0036], also see the block diagram of Fig. 5).
Regarding Claim 8, Ward teaches wherein the surgical instrument detects a first parameter of the surgical instrument, wherein the surgical instrument is configured to communicate the detected first parameter to the generator, wherein the generator detects a second parameter, and wherein the generator is configured to modify the control command with the first parameter and the second parameter (feedback control loop as explained in [0028]-[0043], especially [0031]-[0036] and [0042]-[0043], also see the block diagram of Fig. 5).
Regarding Claim 9, Ward teaches further comprising a display screen configured to display a live feed of a surgical site and a first operating parameter of the surgical instrument ([0026]).
Regarding Claim 10, Ward teaches wherein the surgical instrument further comprises an instrument display configured to display a second operating parameter of the surgical instrument, and wherein the first operating parameter is the same as the second operating parameter (“The electrosurgical instrument 104 may also include one or more input controls (not explicitly shown) that may be redundant with input controls 116 of electrosurgical generator 102.” [0026]).
Regarding Claim 11, Ward teaches wherein the surgical instrument further comprises an instrument display configured to display a second operating parameter of the surgical instrument, and wherein the first operating parameter is different than the second operating parameter (“Placing the input controls on the electrosurgical instrument 104 allows for easier and faster modification of the electrosurgical energy during the surgical procedure without requiring interaction with electrosurgical generator 102”; whereas “includes input controls 116 (e.g., buttons, activators, switches, touch screen, etc.)” [0026]; therefore, the touchscreen values of the instrument might be different than those on the generator at a given time).
Regarding Claim 12, Ward teaches wherein the display screen is further configured to display an operating parameter of the generator (“electrosurgical generator 102 includes one or more display screens (not explicitly shown) for providing the user with variety of output information (e.g., intensity settings, treatment complete indicators, etc.)” [0026]).
Regarding Claim 13, Ward teaches a surgical system 300 (Fig. 3), comprising:
a surgical hub (control component 204);
a Surgical instrument 104 comprising an end effector (“Electrosurgical instrument 104 has one or more active electrodes for treating tissue of patient” [0025] and [0015]), wherein a control command is passed directly from the surgical hub to the surgical instrument ([0027]);
a generator 202 configured to energize the end effector (“Electrosurgical generator 202 includes a control component 204, a high voltage DC power supply 206 ("HVPS"), an RF output stage 208, and a sensor component 210. HVPS 206 provides high voltage DC power to RF output stage 208, which then converts high voltage DC power into electrosurgical energy and delivers the electrosurgical energy to electrosurgical instrument 104”, [0027] and [0014]); and
a smoke evacuation system 302 configured to remove smoke from a surgical site ([0034]-[0036]), wherein the surgical instrument is configured to pass the control command received from the surgical hub to the generator and the smoke evacuation system (through the sensors and connections shown in Fig. 3, sensor 108, current and voltage sensors associated with the electrosurgical instrument 104 is passed to the control component 204 to control the generator and output energy to the electrosurgical instrument and “Control component 304 utilizes the input signals to adjust the output power or the electrosurgical waveform of the electrosurgical generator 202 and/or perform other control functions therein” [0029], see generally [0028]-[0043]).
Regarding Claim 14, Ward teaches wherein, the electrosurgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator  and the smoke evacuation system in a daisy-chain manner (“a method of treating tissue is disclosed includes the steps of: providing an electrosurgical generator configured to generate electrosurgical energy; and providing an electrosurgical instrument operatively coupled to the electrosurgical generator for receiving the electrosurgical energy therefrom -through a command from the control component-. The method also includes the steps of: generating the electrosurgical energy; and monitoring the electrosurgical instrument for at least one of aerosol and smoke generated during application of the electrosurgical energy. The method also includes the steps of generating data in response to the sensed aerosol and/or smoke and communicating the data of the monitored aerosol and/or the smoke to the electrosurgical generator. The method also includes the step of adjusting the electrosurgical energy as a function of the data.” In [0014]; therefore, examiner takes the position that the electrosurgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator and the smoke evacuation system (through the sensors) in a daisy-chain manner (in sequence).
Regarding Claim 15, Ward teaches a surgical system 300 (Fig. 3), comprising:
a surgical hub (control component 204);
a first surgical instrument 104 comprising a first end effector (“Electrosurgical instrument 104 has one or more active electrodes for treating tissue of patient” [0025] and [0015]), wherein a control command is passed directly from the surgical hub to the first surgical instrument ([0027]);
a first generator 202 configured to energize the first end effector (“Electrosurgical generator 202 includes a control component 204, a high voltage DC power supply 206 ("HVPS"), an RF output stage 208, and a sensor component 210. HVPS 206 provides high voltage DC power to RF output stage 208, which then converts high voltage DC power into electrosurgical energy and delivers the electrosurgical energy to electrosurgical instrument 104”, [0027] and [0014]); and
a second surgical instrument (in one interpretation, return electrode 112 is interpreted to be a second surgical instrument; whereas in a different interpretation, evacuator apparatus 302 is interpreted to be a second surgical instrument), wherein the first surgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator  and the smoke evacuation system in a daisy-chain manner (“a method of treating tissue is disclosed includes the steps of: providing an electrosurgical generator configured to generate electrosurgical energy; and providing an electrosurgical instrument operatively coupled to the electrosurgical generator for receiving the electrosurgical energy therefrom -through a command from the control component-. The method also includes the steps of: generating the electrosurgical energy; and monitoring the electrosurgical instrument for at least one of aerosol and smoke generated during application of the electrosurgical energy. The method also includes the steps of generating data in response to the sensed aerosol and/or smoke and communicating the data of the monitored aerosol and/or the smoke to the electrosurgical generator. The method also includes the step of adjusting the electrosurgical energy as a function of the data.” In [0014]; therefore, examiner takes the position that the electrosurgical instrument 104 is configured to pass the control command received from the surgical hub (in the form of electrosurgical energy) to the generator and the smoke evacuation system (through the sensors) in a daisy-chain manner (in sequence).
Regarding Claim 16, Ward teaches wherein the first surgical instrument is configured to modify the control command with a first parameter detected by the first surgical instrument ([0029]-[0037]).
Regarding Claim 17, Ward teaches wherein the first surgical instrument is configured to pass the modified control command to the second surgical instrument (in the first interpretation, “The electrosurgical energy is returned to electrosurgical generator 102 through return pad 112 via cable 114 after passing through patient” [0025]; while in the second interpretation, feedback control loop as explained in [0028]-[0043] creates a closed loop control of the generator based on the sensed parameter from sensor 108, which is based on the generator’s energy supplied to the instrument 104, see specifically [0029]-[0036], also see the block diagram of Fig. 5).
Regarding Claim 18, Ward teaches wherein the second surgical instrument is configured to alter the modified control command with a second parameter detected by the second surgical instrument 302 (through sensor 108), and wherein the second surgical instrument 302 is configured to pass the altered control command to the first surgical instrument (through sensor 108 and control component 204).
Regarding Claim 19, Ward teaches wherein the first surgical instrument 104 is configured to detect a first parameter (current/voltage), wherein the second surgical instrument 302 is configured to detect a second parameter (“Sensor 108 senses aerosols and/or smoke generated during application of electrosurgical energy” [0024]), wherein the second surgical instrument is configured to communicate the detected second parameter to the first surgical instrument, and wherein the first surgical instrument is configured to modify the control command with the first parameter detected by the first surgical instrument and the second parameter detected by the second surgical instrument (through control component 204, see generally [0024]-[0043] and specifically [0029]-[0036]).
Regarding Claim 20, Ward teaches wherein the second surgical instrument comprises a smoke evacuation system 302 configured to remove smoke from a surgical site ([0034]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794